Citation Nr: 1101109	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  04-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on September 10, 2010 is warranted.  

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1964 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision rendered by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claim was previously remanded by the Board in 
August 2005 and February 2009.  

On September 10, 2010, the Board issued a decision denying the 
claim for service connection for diabetes mellitus.  In November 
2010, the Veteran filed a motion to vacate the Board's decision.  
In the decision, herein, the Board vacates the September 10, 2010 
decision and issues this decision in its place.  


FINDINGS OF FACT

1.  On September 10, 2010, the Board issued a decision in which 
it adjudicated and denied a claim for service connection for 
diabetes mellitus, claimed as due to exposure to herbicide 
agents.  In denying the claim, the Board found that the Veteran 
did not serve in the Republic of Vietnam, and thus, was not 
entitled to presumptions of law afforded to Veteran who served in 
Vietnam.  The decision included consideration of a service record 
purportedly ordering travel to Da Nang, Vietnam.  Due to its 
condition, however, the document was illegible.  

2.  In November 2010, the Veteran submitted a legible copy of the 
service travel document.  The document is relevant to the claim, 
and failure to consider such would deprive the Veteran of due 
process under law.  

3.  The Veteran served in the U.S. Navy during the Vietnam era; 
resolving reasonable doubt in his favor, service in the Republic 
of Vietnam is established.  

4.  The Veteran has a current diagnosis of diabetes mellitus type 
II.  


CONCLUSIONS OF LAW

1.  The criteria for vacating the September 10, 2010 Board 
decision that denied service connection for diabetes mellitus 
have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2010).  

2.  Diabetes mellitus type II is presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VACATUR

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2010).

In a September 10, 2010 decision, the Board, in pertinent part, 
denied service connection for diabetes mellitus, claimed as due 
to Agent Orange exposure, because the evidence did not support 
the Veteran's contention that he served in Vietnam.  Among the 
evidence submitted was a service travel record, which, according 
to Veteran established his presence in Vietnam.  The travel 
record, however, was illegible.  

In November 2010, the Veteran submitted another copy of the 
travel record.  This version is legible and the document is 
relevant to whether the Veteran had service in Vietnam.  Failure 
to consider such would amount to a denial of due process.  
Therefore, in order to give proper consideration to all of the 
relevant evidence and to insure compliance with due process 
requirements, in accordance with 38 C.F.R. § 20.904, the 
September 10, 2010 Board decision in the above captioned appeal 
that denied service connection for diabetes mellitus is hereby 
VACATED.  A new decision will be issued herein.  

II. DECISION ON THE MERITS

The Veteran contends that he is entitled to service connection 
for diabetes mellitus type II on a presumptive basis due to 
herbicide exposure.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

The law establishes a presumption of service connection for 
diseases associated with exposure to certain herbicide agents and 
also provides a presumption of exposure for veterans who served 
in the Republic of Vietnam.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(e) (2010).

If a veteran was exposed to an herbicide agent during active 
naval service, certain diseases, such as type II diabetes, shall 
be service-connected, if the disorder became compensably 
disabling at any time after service, 38 C.F.R. § 3.307(a)(6); and 
provided further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on February 28, 1961 in the 
case of a veteran who served in the Republic of Vietnam during 
that period, or beginning on August 5, 1964, and ending on May 7, 
1975 in all other cases), the veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which a veteran shall be 
presumed to have been exposed to an herbicide agent shall be the 
last date on which he served in the Republic of Vietnam during 
the period beginning on February 28, 1961 and ending May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 
F.3d 1168 (Fed. Cir.  2008), cert. denied, 129 S. Ct. 1002 (2009) 
(service in the Republic of Vietnam means that the Veteran 
actually set foot within the land borders of Vietnam).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).  

The Veteran contends that he has diabetes mellitus, primarily as 
a result of his exposure to Agent Orange in the Republic of 
Vietnam.  Therefore, he maintains that service connection is 
warranted.  He does not contend, and the evidence does not show, 
that diabetes mellitus had its onset in service.  Indeed, a 
review of the Veteran's service treatment records, as well as the 
reports of his March 1964 service entrance examination and his 
May 1968 service separation examination, is negative for any 
complaints or clinical findings of diabetes mellitus.  Rather, 
the weight of the probative evidence establishes that diabetes 
mellitus was not manifested until March 1998.  

During his VA Agent Orange protocol examination, he stated that 
during the Vietnam era, he had served on land, when he had flown 
by helicopter to bases in Da Nang and Chu Lai.  

The evidence shows that the Veteran was a crewmember on the 
U.S.S. Valley Forge, an aircraft carrier that patrolled the 
waters off the coast of Vietnam.  Although he was awarded the 
Vietnam Service Medal and the Republic of Vietnam Campaign Medal, 
neither fulfills the requirement to show that he actually set 
foot in Vietnam.  

Although the evidence does show that the U.S.S. Valley Forge did, 
occasionally, launch landing forces into Vietnam, the evidence 
does not show that the Veteran was a member of any such forces.  
However, he does contend that he set foot in Vietnam for a brief 
shore leave.  He reportedly remembers that incident because he 
had difficulty returning to his ship and received disciplinary 
action in the form of a Captain's Mast.

The Veteran's representative contends that the deck logs show 
that the U.S.S. Valley Forge was within the boundaries of Vietnam 
when it was in Da Nang.  Additionally, the Veteran submitted a 
travel voucher showing that travel originated from the U.S.S. 
Valley Forge at Da Nang.  However, the deck logs only show 
anchorage in the harbor and not docked to the shore.  Recent VA 
Compensation & Pension Bulletins (January 2010 and June 2010) 
list Naval ships, including "blue water" (deep water) ships 
similar to the U.S.S. Valley Forge, that temporarily operated on 
Vietnam's inland waterways or docked to the shore.  The U.S.S. 
Valley Forge is not among those listed.  

Nevertheless, the Veteran recently submitted a service record 
prepared in May 1968.  The record documents an order to the 
Veteran to travel to an intermediate station-15th Aerial Port 
Squadron Detachment at the terminal in Da Nang.  From there, he 
was to travel to the United States for purposes of processing his 
separation from active duty service.  This document does not 
verify the Veteran's contentions regarding shore leave, nor does 
it involve any disciplinary action in the form of a Captain's 
Mast.  However, resolving reasonable doubt in his favor, the May 
1968 travel order establishes that the Veteran as likely as not 
had a presence in Vietnam for the limited purpose of completing 
air travel to the United States.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Given that the Board finds that the Veteran 
had service in Vietnam, he is presumed to have been exposed to 
herbicide agents.  Therefore, the Board concludes that his type 
II diabetes mellitus is presumed to have been incurred in 
service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  There is 
no affirmative evidence to the contrary.

The benefit sought on appeal is granted.  


ORDER

The September 10, 2010 Board decision in the above captioned 
appeal is vacated.  

Service connection for diabetes mellitus is granted.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


